ON PETITION FOR REHEARING
A petition for a rehearing has been filed herein by the appellant, defendant below, on the ground that the court *Page 294 
erred in holding that the allegation of value contained in the petition of plaintiff in replevin, respondent here, and admitted in the answer, was not conclusive of such value, and several cases are cited to the general effect that admissions in pleadings are binding.
An affidavit of replevin need not, under the statutes of this state, contain anything as to the value of the property sought to be taken under a writ of replevin. Section 6275, Wyo. C.S. 1920. The value of the property taken under such writ is, for the purpose of fixing the amount of the undertaking, ascertained by the oath of two or more responsible persons. Section 6282, Wyo. C.S. 1920. We have no specific statute which requires the value of such property to be stated in the petition. Section 5671, Wyo. C.S. 1920, specifically provides as follows:
"Every material allegation of the petition not controverted by the answer, and every material allegation of new matter in the answer not controverted by the reply, shall, for the purpose of the action, be taken as true; but the allegation of new matter in the reply shall be deemed controverted by the adverse party, as upon a direct denial or avoidance, as the case may require, and allegations of value or of amount of damage shall not be considered as true by failure to controvert them."
While this statute mentions only uncontroverted allegations of value, it seems to indicate a general purpose that statements of value are not to be deemed as binding, and we think that to be true at least in actions of replevin. In 23 R.C.L. 930, it is said:
"Good pleading in replevin requires specification of the value of each article sued for. The purpose of this is to give the defendant notice of what is demanded of him. It is not the function of the declaration to fix unalterably the value of the property, but only to apprise the defendant of the nature and the amount of the demand. Where the averment of value in a complaint puts a price on each article, the complaint is sufficient. The fact that it may be in *Page 295 
some instances too high and in others too low is immaterial, as the actual value is a matter for determination upon the evidence."
In 34 Cyc. 1398, it is said:
"Although there is some authority for the proposition that no evidence of value is admissible unless the allegation of value of the petition is denied in the answer, the general rule is that either or both parties may introduce evidence as to the value of the property, regardless of whether plaintiff's allegation in the petition is denied."
In Bailey v. Ellis, 21 Ark. 488, the syllabus reads as follows:
"The allegation in a declaration in replevin as to the value of the property taken by the defendant is matter of form in pleading and not an admission in an inquiry by the jury as to the value."
In the case of Hartford Fire Insurance Company v. Stevens,123 Me. 368, 123 A. 38, which was an action in replevin, the court said:
"With regard to the quality or species of the goods the plaintiff is perhaps bound to prove the fact as laid. But with regard to the number or value of the goods, he may prove less than he charges in his declaration, but he cannot prove more."
In the case of Briggs v. Wiswell, 56 N.H. 319, the court said, among other things:
"The form of the writ of replevin * * * requires the plaintiff to allege the value of the goods to be replevied. * * * The allegation is undoubtedly competent evidence upon the trial as an admission of value by the plaintiff, but I see no reason why it should be held to be conclusive as against him. What weight shall be given to the admission, is the question for the jury under all the circumstances under which it was made. If there should be any facts tending to explain the circumstances under which it was made, *Page 296 
it would only be reasonable that the plaintiff should have the oportunity to lay them before the jury. Often, when he sues out his writ, he may not have the means of fixing the value of the property. It is not in his possession, but in that of the defendant. He may never have seen it, or, in the haste that frequently necessarily is incident to the instituting of a suit, it may be impossible for him to state the value with entire exactness. I think therefore, it would be unreasonable to hold that he should be precluded from laying any evidence before the jury upon the question of value, because he may have been led for reasons that turn out not to be well grounded, to set the value in his writ higher than it actually is."
In the case of Ferguson v. Comfort, 194 Mo. App. 423, 184 S.W. 1192, the court, among other things, said:
"It is true, as respondent asserts, that one is ordinarily bound by the allegations of his pleading. * * * But the action of replevin is sui generis, and the application of this rule to the present case may well be doubted. There is ample authority for holding that in any event the allegation of value in a petition in an action of replevin is to be regarded as a mere matter of form in pleading. * * * Our statute requires the value to be stated in the affidavit. * * * This serves to fix the amount of the replevin or the forthcoming bond, and is a necessary element of the affidavit. But we take it that it is not material that the petition allege the value. While this by no means concludes the matter before us, we are constrained to hold that the value stated in both the affidavit and petition herein should not be regarded as conclusive on the question of the value of the property at the time of the trial."
In the case of Consolidated National Bank of Tucson v. Cunningham, 24 Ariz. 437, 210 P. 850, the court, among other things, said:
"Replevin actions are often instituted and the affidavit and replevin bond filed in haste, when the plaintiff has not the time to ascertain the value with sufficient accurary to enable him to state it correctly, either in the complaint or the affidavit; and frequently the spirit of the party in possession is so antagonistic that it is practically impossible *Page 297 
and perhaps unwise to attempt to investigate it. It seems unreasonable and unfair, in view of these facts, to compel the plaintiff to state at his peril in advance and with exactness the value of the property and prevent him from showing afterwards for any purpose whatever its true value merely because he has alleged it to be a certain amount, notwithstanding the circumstances may have been such that he could not have known it fully or accurately."
It will be noticed from the foregoing authorities that even under statutes which require the affidavit of replevin to state the value, it is held that this is not conclusive thereof. So much more must it be true under our statutes that statements of value in the petition are not conclusive, and particularly in view of the provisions of Section 5671, supra. The petition for rehearing herein is accordingly denied.
Rehearing denied.
KIMBALL and RINER, JJ., concur.